               Case2:20-cv-02470-WBS-JDP
               Case 2:20-cv-02470-WBS-JDP Document
                                          Document18
                                                   2 Filed
                                                     Filed12/14/20
                                                           01/07/21 Page
                                                                    Page11of
                                                                           of28
                        UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


JOY GARNER , ET AL. ,

                             V.                               SUMMONS IN A CIVIL CASE
DONALD JOHN TRUMP ,
                                                       CASE NO: 2:20−CV−02470−WBS−JDP




   TO: Donald John Trump
Defendant's Address:




   YOU ARE HEREBY SUMMONED and required to serve on



Gregory James Glaser
Attorney at Law
P.O. Box 423, 4399 Buckboard Dr.
Copperopolis, CA 95228

an answer to the complaint which is served on you with this summons, within 60 days after
service of this summons on you, exclusive of the day of service. If you fail to do so, judgment by
default will be taken against you for the relief demanded in the complaint. Any answer that you serve
on the parties to this action must be filed with the Clerk of this Court within a reasonable period
of time after service.




  KEITH HOLLAND
CLERK




  /s/ A. Benson




(By) DEPUTY CLERK                                                     ISSUED ON 2020−12−14 14:55:45 , Clerk
                                                                                 USDC EDCA
Case 2:20-cv-02470-WBS-JDP Document 18 Filed 01/07/21 Page 2 of 8
Case 2:20-cv-02470-WBS-JDP Document 18 Filed 01/07/21 Page 3 of 8
Case 2:20-cv-02470-WBS-JDP Document 18 Filed 01/07/21 Page 4 of 8
Case 2:20-cv-02470-WBS-JDP Document 18 Filed 01/07/21 Page 5 of 8
Case 2:20-cv-02470-WBS-JDP Document 18 Filed 01/07/21 Page 6 of 8
Case 2:20-cv-02470-WBS-JDP Document 18 Filed 01/07/21 Page 7 of 8


                Confirmed Delivery via Registered Mail
                Case No.: 2:20−CV−02470−WBS−JDP


             Delivery confirmed with DOJ Office in Sacramento




           Delivery confirmed with DOJ Office in Washington DC
Case 2:20-cv-02470-WBS-JDP Document 18 Filed 01/07/21 Page 8 of 8




            Delivery confirmed to Respondent in Washington DC
